Citation Nr: 1140328	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for residuals of a hernia prior to June 24, 2008.

3.  Entitlement to a rating in excess of 10 percent for residuals of a hernia from August 1, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for PTSD and assigned a 30 percent disability rating effective March 6, 2008.  The RO also granted service connection for residuals of a hernia and assigned a 0 percent (noncompensable) rating effective February 12, 2008.

In an October 2008 rating decision, the RO granted a temporary total disability for convalescence for hernia repair surgery under 38 C.F.R. § 4.30 from June 24, 2008 to July 31, 2008.  A 10 percent rating was assigned thereafter.  Therefore, the Board has organized the issues on appeal accordingly.

A Travel Board hearing was held in November 2010 with the Veteran in Huntington, West Virginia, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issues of entitlement to a rating in excess of 30 percent for PTSD, and entitlement to a rating in excess of 10 percent for residuals of a hernia from August 1, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Prior to June 24, 2008, the Veteran's had a large visible ventral hernia and small umbilical hernia, status post repair, which did not require a truss or belt.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent residuals of a hernia have been met prior to June 24, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7,  4.114, Diagnostic Codes 7338 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in March 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

In the Veteran's October 2008 notice of disagreement (NOD), he took issue with the initial disability rating assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a February 2009 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, VA authorized examination report, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded a VA examination with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's hernia residuals.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran is assigned a noncompensable rating prior to June 24, 2008, for his hernia residuals under 38 C.F.R. § 4.114, Diagnostic Code 7338.  Under this code, a 0 percent rating is warranted for inguinal hernias that are small, reducible, or without true hernia protrusion.  A 0 percent rating is also warranted for inguinal hernias that are not operated, but remediable.  A 10 percent disability rating is warranted for postoperative inguinal hernias that are recurrent, readily reducible, and well supported by a truss or belt.  A 30 percent disability rating is warranted for small recurrent postoperative or unoperated irremediable inguinal hernias that are not well supported by truss, or not readily reducible.  A maximum 60 percent disability rating is warranted for large, recurrent postoperative inguinal hernias that are not well supported under ordinary conditions and are not readily reducible, when considered operable.  

The note following Diagnostic Code 7338 provides that a 10 percent disability rating it to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated and 10 percent, only, added for the second hernia, if the latter is of a compensable degree.

C.  Evidence

VA treatment records show the Veteran was supposed to undergo a hernia repair in April 2008, but the procedure was postponed due to an infection.

The Veteran was afforded a VA examination in May 2008.  He reported being diagnosed with a right-sided inguinal hernia in 1984, and subsequently underwent hernia repair.  He denied any further swelling or recurrence of the hernia on the right side.  He also denied any intestinal obstruction, gangrene, or hernia incarceration.  On examination, there was a well-healed and nontender right-sided inguinal incision secondary to right-sided hernia repair.  The Veteran had a large ventral hernia which was more visible when he sat up.  There was also a small umbilical hernia.  There was no evidence that the Veteran used a truss or belt.

D.  Analysis

Based on the evidence of record, the Board finds that a 10 percent rating for hernia residuals is warranted prior to June 24, 2008.  The applicable rating criteria specify that a 10 percent rating is warranted for postoperative inguinal hernias that are recurrent, readily reducible, and well supported by a truss or belt.  In this case, the Veteran had undergone a prior hernia repair but nonetheless had a large ventral hernia and small umbilical hernia.  Although the Veteran did not utilize a belt or truss, he was scheduled to undergo surgical repair in April 2008, and indeed underwent such a procedure in June 2008.  This indicates that the hernia was readily reducible.  Therefore, the Board finds that the criteria for a 10 percent evaluation have been met during the period on appeal.

However, a higher 30 percent rating is not warranted, as the evidence does not demonstrate that the Veteran's hernia was irremediable, not well supported by a truss, or not readily reducible.  Moreover, the Veteran's general lack of symptoms indicates that his condition does not result in a level of functional impairment otherwise consistent with a higher rating.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as right foot pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hernia residuals with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A 10 percent rating for residuals of a hernia prior to June 24, 2008 is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With respect to the Veteran's remaining claims, the Board finds that additional development is necessary.

During the November 2010 Travel Board hearing, the Veteran indicated that his PTSD and hernia conditions had worsened since his last examination.  The Veteran was last afforded a VA examination for PTSD in March 2008.  His last examination for his hernia was in May 2008, and he has been treated surgically since that time.  While additional records relating to the Veteran's disabilities have been associated with the claims file, this evidence alone is not sufficient to adjudicate the issues on appeal as it does not fully address the relevant rating criteria for his disabilities.

As the Veteran has asserted that his service-connected disabilities have worsened since his last examination, he should be afforded new examinations in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA examination in order to assess the current severity of his PTSD.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must annotate the examination report that the claims file (to include the Veteran's statements of record, any lay statements or testimony of record, VA medical records and private medical records) was in fact made available for review in conjunction with the examination.  The examination report should include a description of the Veteran's symptoms, clinical findings and associated social and industrial impairment that has been and is attributed to his service-connected PTSD.  In providing the requested medical opinions, the examiner should provide medical findings in terms consistent with the current criteria for rating mental disorders under 38 C.F.R. § 4.130, Diagnostic Code 9411, should assign a Global Assessment of Functioning score, and should explain the meaning of the numerical score assigned to the Veteran's PTSD.  All findings should be reported in detail accompanied by a complete rationale.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected hernia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  Specifically, the VA examiner must fully discuss the size of any identified inguinal hernia(s), to include whether it/they are not well supported by truss or under ordinary conditions, not readily reducible, and/or postoperative recurrent as per 38 C.F.R. § 4.114, Diagnostic Code 7338.

3.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, if an examination is performed, the RO/AMC should determine whether the examiner has responded to all questions posed. If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the Veteran's claims, based on all the evidence of record, including any additional information and further development obtained as a result of this remand. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Nancy Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


